Title: To George Washington from Edmund Randolph, 15 April 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 15. 1795.
          
          The mail from New-York yesterday brought me a letter from Mr Pinckney, dated the second of february. He speaks of the extraordinary severity of the winter, and the prevalence of the most uncommon high winds from the North East; so that for a considerable time no vessels had arrived from America in England, and none had been able to go out. He says, that the last date received from me was on the 13th of November. His commission for Madrid was sent on the 2d of december, and a duplicate on the 13th of december. Consequently he was still in London on the 2d of february. He does not mention the trip to Madrid in this letter at all; nor has he ever mentioned it, except by generally acknowledging the receipt of the letter, which first intimated it to him, and adding that it would be attended to, or something of that import.
          Mr Jay was then in London; and Mr Pinckney is silent as to his (Mr Jay’s) departure; but he says, that he finds little difficulty in relieving our seamen, who are impressed into the British Service.
          General Schuyler told Mr Wolcott, that Mr Varick was every way qualified; but that he certainly would not come; that Mr Laurance had not sufficient activity, and Mr Troup was not adapted to the office. We are looking out again to the Eastward; but it is possible, that in Baltimore you may hear of some fit man, and thus be able to furnish a check to the principal in the department from a different quarter of the Union.
          The newspapers undertake to say, that the Active, which has arrived at New-York from Liverpool, brings dispatches to the President from Mr Jay. There is no reason to believe this; as Mr Pinckney’s letter came by that vessel, and was sent in the mail of yesterday. I have the honor to be Sir with an affectionate attachment and the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        